Mercure, J.E, Peters, Malone Jr., Kavanagh and Egan Jr., JJ., concur.
Ordered that the order and judgment is modified, on the law, without costs, by reversing so much thereof as denied certain respondents’ motions to dismiss; said motions granted to the extent that the Election Law and CPLR article 78 causes of action are dismissed, and it is declared that (1) petitioner Executive Committee of the New York State Committee of the Independence Party has the sole and exclusive authority to make authorizations of candidates for election to public office entirely within Erie County insofar as the Election Law allows such authority to be delegated to an entity designated by the rules and resolutions of the Independence Party and (2) the certificate of authorization issued by the Executive Committee of the Erie County Independence Party on or about July 14, 2011 and filed with the Erie County Board of Elections is invalid and of no force and effect; and, as so modified, affirmed.